t c summary opinion united_states tax_court raymond j davis petitioner v commissioner of internal revenue respondent docket no 4536-03s filed date raymond j davis pro_se jeremy l mcpherson for respondent dean special_trial_judge this case was heard under the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the years at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioner's federal income taxes of dollar_figure for and dollar_figure for the issues for decision are whether petitioner for both years properly reported pension income and is entitled to claim trade_or_business expense deductions respondent's adjustments to petitioner's itemized_deductions and the taxable_amount of his social_security_benefits are computational and will be determined by the court's resolution of the income and expense issues the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in sacramento california background there is no disagreement among the parties as to the facts in this case which are almost fully stipulated before his retirement in petitioner was self-employed as an independent insurance agent for the new york life_insurance_company company after a surgery petitioner retired on disability due to heart-related health problems upon his retirement the company transferred his clients to another insurance agent and began paying pension distributions to petitioner there is no indication that there was any understanding that he would return to his position as an agent for the company during and the company paid taxable pension benefits to petitioner of dollar_figure and dollar_figure respectively the company issued to petitioner and the internal_revenue_service forms 1099r distributions from pensions annuities retirement or profit-sharing_plans insurance contracts etc for each of the years and petitioner attached a schedule c profit or loss from business to his federal_income_tax return on the schedule he describes his business or profession as life ins sales the gross_receipts that petitioner reported on both schedules c consisted of the pension benefits paid to him by the company petitioner did not sell or attempt to sell any insurance products during any part of or petitioner however did not remain idle during his retirement during the years at issue petitioner maintained contact with his former insurance clients performing various services such as assisting with changes to beneficiaries addresses and income_tax withholdings petitioner however received no compensation_for the services he performed in february of petitioner had another heart surgery and after a year he found out that he would no longer be able to perform services for his former clients upon examining petitioner's returns for the years in contest the commissioner determined that petitioner's income was reportable as pension income and not as schedule c income respondent also determined that because petitioner was not engaged in a trade_or_business or an activity for the production_of_income he is not entitled to the deductions claimed on the schedules c discussion because there is no factual dispute in this case sec_7491 is inapplicable sec_162 allows a deduction for certain expenses_incurred in carrying_on_a_trade_or_business during the years at issue petitioner was retired due to disability and not engaged in a trade_or_business or an activity for profit petitioner received only pension income he did not receive any gross_receipts or sales amounts but petitioner argues that he intended to reenter the insurance_business at some point and the expenses he incurred are therefore deductible business_expenses petitioner's argument raises the issue of the hiatus principle where the temporary cessation of a trade_or_business does not preclude a determination that the taxpayer was carrying_on_a_trade_or_business during that period see 40_tc_2 sherman v commissioner tcmemo_1977_301 and cases cited therein under the principle a taxpayer must show that during the hiatus he intended to resume the same trade_or_business gallo v commissioner tcmemo_1998_100 petitioner testified that upon his retirement he intended to resume his insurance_business as soon as he could when questioned as to his state of mind after the sixth seventh or eighth year of retirement petitioner replied that he was still too ill to return to work but was hopeful that he could return eventually in reply to the question as to his state of mind after the 10th or 11th year of retirement petitioner testified that he still held out hope but he admitted that he was wondering about it the cases apply the hiatus principle to temporary cessations of business when however the cessation is prolonged with no continuing connection with the trade_or_business or intent to actively carry on the trade_or_business the taxpayer is not carrying on his trade_or_business while on hiatus see 762_f2d_264 2d cir affg 83_tc_368 354_f2d_352 years is not temporary 55_tc_884 the court finds petitioner to have been an exceptionally conscientious insurance agent and genuinely loyal to his former clients but that does not mean that he was carrying_on_a_trade_or_business during and the court concludes that what petitioner describes as an intent to return at some indefinite future time to his former business was in view of the state of his health and the passage of time more of a wish or desire petitioner admitted that by then he was wondering about whether he would ever be able to return even if petitioner initially had the intent to return to his former business after his retirement in by the time of the tax years at issue here his hiatus was no longer temporary the court concludes that petitioner was not engaged in a trade_or_business or an activity for profit in and the court sustains respondent's determination that for and petitioner's pension income is not reportable on schedule c and petitioner did not incur ordinary and necessary business_expenses deductible on schedule c reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
